Title: General Orders, 31 May 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, May 31st 1777.
Guilford.Hackinsack. Ireland.


A principal design of the movement this morning was, to see whether a proper distribution of baggage waggons had been made, to the several regiments, and with what degree of alertness, and expedition, the army could be ready to march, on a sudden emergency—The General has much reason for approbation in many respects; but, though there was great exactness, in some instances—He wishes a greater punctuality to the time had been more generally observed. Every Officer of reflection must be sensible of the necessity of a strict regard to the time prescribed in movement’s of this kind, on which the success of the most important events may absolutely depend—And it will be expected in future, that a precise conformity to the moment pointed out will mark the conduct of every corps.
The General earnestly recommends, that officers of every rank, will disincumber themselves of all superfluous baggage, as it will only serve to employ a greater number of waggons than can be spared, consistent with the good of the service; and must be lost in the course of the campaign.
Nothing is more common, than to hear men plead ignorance of general orders, in excuse for a breach of them—Nor is this excuse confined to privates only—it sometimes even disgraces the mouths of officers—To prevent it in future, The General orders, the commanding officers of corps, to have general orders constantly read to their corps. They may rely upon being called to a severe account, should the same plea be made hereafter, supported by truth.
It is much to be lamented, that the foolish and scandalous practice of profane Swearing is exceedingly prevalent in the American Army—Officers of every rank are bound to discourage it, first by their example, and then by punishing offenders—As a mean to abolish this, and every other species of immorality—Brigadiers are enjoined, to

take effectual care, to have divine service duly performed in their respective brigades.
By a return from the Quarter Master General, it appears, that more, than a sufficiency of tents, have been issued, to cover the whole army; yet some corps are defective in that article—Others must have had more than proportion—The Commander in Chief repeats the late order from Major Genl Greene, calling for immediate returns to the Quarter Master General of the exact number of tents drawn by each corps.
The General approves the following Sentences of a Court Martial, held at Boundbrook the 21st Inst: whereof Colo. Spotswood was president.
Thomas Edwards of the 7th Virginia regt tried for “sleeping on his post”—sentenced to receive 50 lashes.
William Fees of Col. Angel’s regt for “Desertion,” to receive 100 lashes.
Evan Loyd of the 9th Pennsylv: regt for Desertion, to receive 25 lashes.
Aaron Apply of the 4th Pennsylv: for “sleeping on his post”—to receive 25 lashes—on account of his being a young soldier, and of a good character, his punishment is remitted.
Joseph Bryant of the 2nd Virginia—for “sleeping on his post”—to receive 50 lashes.
Dennis Myers—3rd Pennsylva.—for “Desertion, and threatening to desert”—to receive 100 lashes.
Edward Banker of the same regt, and for the same Crime—acquitted.
Thomas Murphy—10th Pennsylva.—for “Desertion”—to receive 50 lashes.
John Trow of Major Ottendorf’s corps for “Desertion” to be reprimanded by his commanding officer.
John McConnel of the 10th Pennsylv: for “Desertion,” to receive 100 lashes.
William Hardy of the German battalion for “Desertion, and inlisting in two different regiments”—to be reprimanded by his Colonel.
Jeffries Connol of the 3rd Pennsylva for “Desertion”—to receive 25 lashes.
Robert Story—7th Maryland—for “Desertion”—to be reprimanded.
Alexander Henderson—10th Pennsylva for “Desertion”—to receive 25 lashes.
Peter Smith—7th Maryland—for “quitting his post”—to be reprimanded.

Nicholas Hamber—8th Pennsylva.—“Desertion”—acquitted.
Those sentences to be immediately executed, except in the instance, in which the punishment is remitted.
The brigades on the right and left, front and rear of the camp, are to establish small guards, of one subaltern one Corporal and eight privates, in all the passes leading to the camp, in order to prevent Soldiers from straggling, and the Country people from coming into Camp—No Countryman, or other person, to come into camp, without permission from the nearest Brigadier, or Field Officer; All persons in camp, who cannot give a satisfactory account of themselves, are to be confined, and reported to the nearest Brigadier—These Guards to be relieved by the Brigade Majors daily.
